Citation Nr: 1510164	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  09-32 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bilateral aphakia anterior vitrectomy of the left eye with irridectomy and aphakia contact of the right eye with posterior chamber intraocular lens. 

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected bilateral eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1971.    
	
These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board remanded the case for further development in January 2012.  The case has since been returned to the Board for appellate review. 

The Board notes that the appeal had originally included the issue of entitlement to service connection for ptosis of the left eye.  However, during the pendency of the appeal, in an October 2012 rating decision, the Appeals Management Center (AMC) granted service connection for ptosis of the left eye and assigned a 30 percent evaluation effective from July 14, 2008.  The Veteran and his representative did not appeal the disability rating or the effective date.  Thus, the issue no longer remains on appeal.

The Virtual VA claims processing system includes relevant VA treatment records that are not currently associated with the VA paper claims file.  It also includes a January 2013 rating decision in which the Veteran was granted service connection for coronary artery disease.  In addition, the Veterans Benefit Management System (VBMS) includes a January 2015 written brief presentation submitted by the Veteran's representative.

The Veteran was scheduled for a hearing before the Board in December 2011; however, he did not appear for the hearing.  Nor has he requested that the hearing be rescheduled or provided good cause.  Therefore, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (d),(e).

As noted in the January 2012 remand, the issues of entitlement to an increased rating for shrapnel wound scars to the face and left cheek and whether new and material evidence has been submitted to reopen a claim for service connection for a back disorder were raised by the record in a December 2011 written brief presentation.  However, these issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the January 2012 remand, the Board directed that the Veteran be provided a VA examination by an ophthalmologist.  However, a May 2012 VA examination and September 2012 addendum opinion were provided by a person with a degree of O.D. (a doctor of optometry), and a February 2013 medical opinion was provided by a person with a degree of DPM, or doctor of podiatry.  

Although the May 2012 VA examiner indicated that visual field testing was conducted using a Goldmann's equivalent III/4e target and that the Veteran had contraction of the visual field, the results of the visual field testing are not documented in the examination report, either numerically or on a standard Goldmann chart providing at least 16 meridians 22 1/2 degrees apart for each eye.  See 38 C.F.R. § 4.77 (requirements for VA examination reporting of visual field testing).

Moreover, although the February 2013 examiner opined that the medications the Veteran was taking for his eye disability in November 2003 did not cause his fall from a ladder, no examiner has provided an opinion as to whether the Veteran experienced unsteadiness as a result of his service-connected eye disability itself.  
In fact, the May 2012 VA examiner did note that the Veteran's depth perception was impaired by his service-connected eye disability, and the Veteran has repeatedly referenced his lack of depth perception as a factor in his November 2003 fall.  Therefore, the Board finds that an additional VA examination and medical opinion are needed in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any eye or left knee disorders that may not have been previously received by VA.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.

2.  The AOJ should obtain the results of visual field testing at the May 2012 VA examination, including numerical results and the standard Goldmann chart as described at 38 C.F.R. § 4.77.

3.  Thereafter, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected bilateral aphakia anterior vitrectomy of the left eye with irridectomy and aphakia contact of the right eye with posterior chamber intraocular lens and to determine the nature and etiology of his current left knee disorder.  To the extent possible, the examination should be performed by an ophthalmologist.  If it is not possible for an ophthalmologist to conduct the examination, that fact should be documented in the claims file.

The examiner should conduct a comprehensive eye examination, including addressing visual acuity and visual field testing.  The results of the visual filed examination should be associated with the claims file, to include on a standard Goldmann chart providing at least 16 meridians 22 1/2 degrees apart for each eye. See 38 C.F.R. § 4.77.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  The examiner should also take a complete history from the Veteran regarding his fall from a ladder in November 2003 and his current symptoms of his service-connected bilateral eye disability.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms that are necessary to evaluate the Veteran's service-connected bilateral eye disability under the rating criteria in effect prior to the amendment in December 2008.  He or she should identify the symptoms that are attributable to his bilateral aphakia anterior vitrectomy of the left eye with irridectomy and aphakia contact of the right eye with posterior chamber intraocular lens, to include diplopia, unsteadiness (including from medication taken for the eyes), and/or blindness.  

Note:  For VA purposes, blindness is determined to exist when there is an inability to recognize test letters at 1 foot (0.30 meters) and when further examination of the eyes reveals that perception of objects, hand movements or counting fingers cannot be accomplished at 3 feet (0.91 meters), lesser extents of vision, particularly perception of objects, hand movements, or counting fingers at distances less than 3 feet (0.91 meters), being considered a negligible utility.  See 38 C.F.R. §§ 3.350, 4.79.

In addition, the examiner should opine as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran's service-connected bilateral eye disability caused or permanently aggravated his left knee disorder.  In so doing, he or she should address whether the eye disability as well as the medication for the disability caused his November 2003 fall from a ladder during which he injured his left knee.  In particular, the examiner should discuss whether the Veteran's bilateral eye disability resulted in a deficiency in depth perception, visual field limitation, or unsteadiness, or burning or irritation of the eyes due to medication, while on the ladder so as to be a proximate cause of the fall. 

(The term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available for review.

4.  The AOJ should then conduct any other development that may be indicated as a consequence of the action taken in the preceding paragraphs.  This should include reviewing the examination report to determine that all requested findings and opinions have been provided.  If not, corrective action should be taken.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

